Title: To Thomas Jefferson from Richard Brent, 14 January 1801
From: Brent, Richard
To: Jefferson, Thomas



Dr Sir
Richmond Jany 14 1801

some days since I received a letter from Mr Wm. Brent, a young Gentleman resident in the City of Washington who is a much esteemed and near relation of mine requesting that my solicitations might be added to those of his other friends in order to obtain for him the honor of being appointed your private Secretary in the event of your succeeding to the Presidency of the Union (of which every honest emotion of the heart induces me to hope there is little doubt) this young Man has for some time past acted as Clerk to the Commissioners of Washington to whom I am told he has given perfect satisfaction. he has inherited a very small patrimony yet notwithstanding this circumstance and the opposite sentiments in relation to public affairs of those on whom he was in some measure dependant for his support notwithstanding the opposite political opinions of all his connections into whose society from his late place of residence he has been principally thrown he has with steadiness and decision on all occasions from the first clawings of Manhood, des[…]ded himself—firm Democratic Republican—I do not believe that he possesses much literary information. he is however polite in his manners diligent in his habits discreet intelligent and converses and writes with facility and distinctness in his native language his disposition I coud pledge myself under the heaviest penalties will be found as ameable as coud be wished for—if these qualities will suffice for the Office which it is his wish to attain I am assured he will not be found unworthy of the Character which is here given of him—when I reflect that I have not the happiness to possess more than a limitted acquaintance with you Sir I am fearful that my anxiety to serve a deserving young Man may have carried me beyond the bounds of a  proper decorum when but little known myself I presume to become pledged for the worth of an other however as my young kindsman is pretty generally known in the Neighbourhood where you now are the means by which you may obtain more satisfactory information respecting his qualifications are obvious and immediately at hand and indeed it is my wish that these may be resorted to lest the seal of friendship or the partiallities of consanguinity may have induced me to view this a prejudicial Medium the subject of the present recommendation. I have D Sir the honor to be with Sentiments of the most profound respect and regard Your Ob. sevt.

Rich’d Brent

